            Case 1:17-cv-00088-LY Document 179 Filed 01/30/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                             2020JAN30 A11fJ:Q

CHARLES GRIGSON AND ROBERT
VALE, INDIVIDUALLY AND ON
BEHALF OF ALL PUTATIVE CLASS
MEMBERS,
                PLAINTIFFS,
                                                            CAUSE NO. 1:17-CV-88-LY
V.

FARMERS GROUP, INC.,
              DEFENDANT

                                             iJ 1 I)   ai




         Before the court is the above-referenced cause. On December 16, 2019, the court rendered

an Order Granting Preliminarily Approval ofClass Action Settlement and Direction of Notice Under

Rule 23(e) (Doc. #178). In light of the preliminary approval of the class-action settlement in this

cause,

         IT IS ORDERED that Plaintiffs' Motion for Class Certification filed March 12,2019 (Doc.

#118); Defendant's Motion to Exclude Expert Testimony and Strike the Affidavit of Michael Averill

filed May 20,2019 (Doc. #126); and Plaintiffs' Motion to Exclude Expert Testimony and Strike the

Declaration and Report of Dr. James A. Roberts filed July 18, 2019 (Doc. #148) are DISMISSED

WITHOUT PREJUDICE.

         SIGNED   thisçday of January, 2020.

                                             UNI ED STAT
